Citation Nr: 0420632	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  95-09 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for dorsolumbar paravertebral myositis scoliosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
November 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for a 
low back condition and assigned a 10 percent disability 
rating effective in November 1992.

In a rating decision dated in January 1994, the RO increased 
the veteran's disability rating to 20 percent, effective in 
November 1992.  In April 2004, the RO granted a separate 
evaluation for radiating pain to the right lower extremity 
with a 10 percent evaluation effective in September 2002.  
Since the veteran is presumed to be seeking the highest 
possible rating available under the rating schedule for 
lumbosacral strain, the appeal as to the evaluation of that 
disability continues.  AB v. Brown, 6 Vet. App. 35 (1993).  

Inasmuch as the appeal is from an original award, the Board 
has framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(appeals from original awards are not construed as claims for 
increased ratings).   


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  Prior to February 10, 2004, the veteran's back disability 
was manifeste by arthritic changes, disc space narrowing, 
mild limitation of motion and muscle spasm; he could forward 
flex beyond 65 degrees, and had more than 120 degrees of 
total back motion.  

3.  For the period beginning on February 10, 2004 the 
veteran's back disability was manifested by a positive 
Golthwaite's sign, disc space narrowing, arthritic changes, 
muscle spasm and absent ankle jerks with mild loss of muscle 
strength; but no postural abnormality or more than mild 
neurologic symptoms.

3.  The veteran does not have ankylosis of the lumbar spine.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003); 68 Fed. Reg. 51,457-58 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5237).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and Pub. L. No. 108-183, §§ 701(a),(b); 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 
5103(b) (West 2004)), redefined VA's duty to assist a veteran 
in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in April 2001 and January 2004, and in the 
April 2004 supplemental statement of the case (SSOC), the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  The letters and SSOC gave notice of what evidence 
the veteran needed to submit and what the VA would try to 
obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Some 
of the notice in this case was provided after the initial 
decision.  However, the Pelegrini remedy for delayed notice 
was a remand for the RO to provide the necessary notice.  
This remedy was essentially provided by the RO when it 
ultimately provided the required notice.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also inform the claimant tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

The letters and the SSOC informed the veteran of the evidence 
he needed to submit.  The RO requested evidence that would 
show that his service-connected condition had worsened.  
Specifically, the RO requested that the veteran provide it 
with the name and location of any person, agency or company 
with records that would assist in deciding the claims.  This 
notice should have put him on notice to submit relevant 
evidence in his possession.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records and service personnel records are associated 
with the claims folder.  VA has obtained all known treatment 
records, and there are no outstanding records that could be 
relevant to his appeal for increased rating.  The veteran was 
afforded VA examinations in April 1993, May 1995, and 
February 2004.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

Pertinent Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon lack 
of usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (2003).

The RO has rated the veteran's low back disability as a 
lumbosacral strain.  The criteria for rating lumbosacral 
strain, and other back disabilities, changed during the 
course of this appeal.  38 C.F.R. § 4.71, Diagnostic Code 
§ 5295 (2003); 68 Fed. Reg. 51,457 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5237).  

 "[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., at 272 (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988); Dyment v. Principi, 287 F.3d 1377, 1385 
(Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 
(Fed. Cir. 2002).

In determining whether a particular statute or regulation may 
be applied to a pending case, VA must first determine whether 
the statute or regulation itself addresses that issue.  If it 
does not, VA must determine whether applying the statute or 
regulation to the pending case would have a genuinely 
retroactive effect, taking into account such factors as 
whether the provision is substantive or procedural, whether 
it would impose new duties with respect to transactions 
already completed or would only affect prospective relief, 
whether it would attach new legal consequences to events 
completed before its enactment or extinguish rights that 
previously accrued, and whether application of the new 
provision would be consistent with notions of fair notice and 
reasonable reliance.  In making this determination, VA should 
consider the potential effects on the Government as well as 
on claimants and should consider the procedural posture of 
the pending claim to the extent it bears upon the factors 
discussed above.  VAOPGCPREC 7-2003 (2003); 69 Fed. Reg. 
25179 (2004).

A liberalizing law or regulation generally has no prohibited 
retroactive effect, while a law or regulation that places new 
restrictions on eligiblity for a benefit has a prohibited 
retroactive effect.  Id.

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see 
38 U.S.C.A. § 5110(g) (West 2002).  Accordingly, the Board 
has the duty to adjudicate the appellant's claims under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v, Principi, 17 Vet. App. 4, 9 
(2003). 

With these considerations in mind, the Board will apply the 
old rating (except for the criteria referable to 
intervertebral disc disease, which changed effective 
September 23, 2002, see 67 Fed. Reg. 54,345 (2002)) for the 
period prior to September 26, 2003, when the new rating 
criteria became effective.  The new rating criteria are 
potentially liberalizing, and the Board will consider those 
criteria, as well as the old criteria for the period 
commencing September 23, 2002, and September 26, 2003, 
respectively.

Under the old rating criteria for a lumbosacral strain, a 20 
percent evaluation was provided with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  

The next higher evaluation, 40 percent, was also the highest 
available evaluation under the criteria for rating 
lumbosacral strain.  A 40 percent evaluation required listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space or some of these symptoms with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

In evaluating the disability under the old rating criteria, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 pertaining to 
functional factors, were for application.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The new rating criteria are intended to encompass 
functional limitations.  68 Fed. Reg. 51,454-5.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.).

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).

(d)	Excess fatigability.

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.   38 C.F.R. § 4.45. 

The provisions of 38 C.F.R. § 4.59 (2003) provide that the 
intent of the rating schedule is to recognize some orthopedic 
symptoms as warranting at least the minimum compensable 
rating.

In applying these regulations VA is to obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry was not to be limited to 
muscles or nerves.  These determinations were, if feasible, 
be expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995)

The new rating criteria effective September 26, 2003, provide 
for rating lumbosacral strain under criteria contained in the 
General Rating Formula for Diseases and Injuries of the 
Spine.  68 Fed. Reg. 51, 454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a).

Under the new formula a 20 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation may 
be assigned for unfavorable ankylosis of the entire spine.  

Factual Background

On VA examination in April 1993, the veterna complained of 
low back pain exacerbated by lifting, prolonged sitting, or 
standing.  On examination there was mild lateral deviation of 
the spine, and moderately severe spasm.  Forward flexion was 
to 70 degrees, extension was to 0 degrees, lateral flexion 
was to 10 degrees, and rotation right and left was to 30 
degrees.  Straight leg raising elicited pain at 70 degrees.  
The diagnosis was dorsolumbar paravertebral myositis, and 
dorsolumbar scoliosis.

On VA examination in May 1995, the veteran again complained 
of low back pain.  He reported a tingling sensation if he sat 
in a "bad" posture.  On examination there were no postural 
abnormalities or fixed deformities in the spine.  Forward 
flexion of the lumbar spine was to 90 degrees, backward 
extenstion was to 30 degrees, lleft lateral flxion was to 20 
degrees, right lateral flexion was to 32 degrees, and 
rotation right and left was to 35 degrees.  There was no 
objective evidence of pain on motion and no muscle atrophy.  
The right patellar reflex was diminished at 1+.  There was 
diminished pinprick sensation in the L4 dermatome, and 
straight leg raising was positive.  There was weakness of the 
muscles in the right lower extremity with muslce strenght 
evaluated as IV/V.  

The diagnoses were clinical right L4-L5 radiculopathy, 
degenerative joint disease of the lumbar spine, diminished 
disc space at L5-S1, spina bifida occulta at S1, and lumbar 
scoliosis by X-ray.

VA outpatient treatment records dated from February 1993 to 
October 2001, show occasional treatment for complaints of low 
back pain, assessed as low back strain, pain, and 
degenerative joint disease.

At the February 2004 VA examination, the veteran complained 
of an on and off low back pain with radiation to the 
posterior aspect of the right leg up to the foot associated 
with constant numbness.  He also reported tingling.  There 
was no symptomatology on the left leg and no history of fecal 
or urinary incontinence.  He reported the intensity as 
moderate to severe.

The examiner noted that the veteran could walk unaided, 
although he used a cane 80 percent of the time for 
ambulation, including at his job.  He could walk unaided 
short distances in his house.  

The examiner reported the veteran's forward flexion as 0-65 
degrees, extension as 0-15 degrees, left lateral flexion as 
0-30 degrees, right lateral flexion as 0-30 degrees, left 
lateral rotation as 0-40 degrees, and right lateral rotation 
as 0-40 degrees.  The examiner noted that there was painful 
motion on the last degree of the range of motion.  He further 
stated that the veteran was additionally limited by pain 
following repetitive use of the thoracolumbar spine at the 
examination.  The veteran was not additionally limited by 
fatigue, weakness or lack of endurance following repetitive 
use of the thoracolumbar spine at the examination.  

The examiner found no objective evidence of painful motion on 
all movements of the thoracolumbar spine.  There was palpable 
thoracolumbar spasm and tenderness to palpation in the lumbar 
area.  There was muscle spasm, localized tenderness, and 
normal gait with preserved spinal contour.  There was no 
scoliosis, reversed lordosis or abnormal kyphosis.  There 
were also no postural abnormalities of the back nor fixed 
deformities.

Analysis

Applying the old criteria, for evaluating lumbosacral strain, 
there have been no reported findings of listing of the entire 
spine to the opposite side.  The veteran does have scoliosis 
with a shift of the spine, but this has been characterized as 
mild.  The recent reports show that his posture is normal.  

He also does not have marked loss of forward flexion.  His 
most recent examination showed 65 degrees of forward flexion.  
The new rating criteria provide that 90 degrees is the normal 
range of forward flexion.  The veteran retains at least two-
thirds of the normal range of forward flexion.  This finding 
represents the most severe limitation reported since the 
effective date of service connection.  Thus there was no 
period when he had marked loss of forward flexion.  The VA 
examinations have not revealed a loss of lateral motion, as 
defined in the new regulations for rating back disabiltiy.  
There have also been no findings of abnormal mobility on 
forced motion.  

The veteran has been reported to have a positive 
Goldthwaite's sign, arthritic changes and joint space 
narrowing, but under the old version of Diagnostic Code 5295, 
the veteran would also need to have marked limitation of 
forward flexion, loss of lateral motion as well as 
osteoarthritic changes or disc space narrowing; or abnormal 
motion on forced motion with some of these other symptoms.  
The February 2004 examiner found that the veteran did not 
have abnormal movement on forced motion, and there have been 
no other reports of such motion.  

The examiner at the February 2004 examination found that the 
veteran was limited by pain following repetitive use, but was 
not additionally limited by other functional factors such as 
fatigue, weakness, or lack of endurance.  He found that the 
examiner had pain on the final degree of back motion.  The 
veteran has reported two to three flare-ups within the past 
year that functionally impaired him and prevented him from 
working.  He did not, however make any visits to the 
emergency room or to doctors due to his disability.  Nor is 
there clinical documentation of exacerbations when there was 
aditional limitation of motion.  Therefore, the Board does 
not find that a higher evaluation could be provided on the 
basis of functional factors.

Under the old regulations, an evaluation in excess of 20 
percent could be provided if there was severe limitation of 
motion of the lumbar spine.  A 30 percent evaluation was 
available for such limitation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  As noted above, the veteran has 
consistently had normal lateral motion, and only mild to 
moderate loss of forward flexion.  Extension has been 
diminished, but rotation has been intact.  Functional factors 
have not been reported to result in aditional loss of motion.  
Therefore, an evaluation in excess of 20 percent is not 
warranted under the provisions of Diagnostic Code 5292.

There have been reports of disc space narrowing and 
radiculopathy.  These findings suggest that the veteran's 
disability could be evaluated as intervertebral disc disease 
under the old or new provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) (2002, 2003) (now Diagnostic Code 
5243).

Uner the old criteria, a 20 percent rating was provided for 
moderate intervertebral disc disease with recurreing attacks.  
A 40 percent evaluation was available for severe 
intervertebral disc disease, with recurrring attacks and 
intermittent relief.  A 60 percent evaluation was provided 
where the disability was pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriatate to the site of the diseased 
disc with little intermittent relief.  Diagnostic Code 5293.

Under the new criteria, intervertebral disc disease is 
evaluated on the extent of incapacitating attacks, defined as 
periods of doctor prescribed bedrest; or on the combination 
of its orthopedic and neurologic manifestations.  Diagnostic 
Code 5293 (2002) (now Diagnostic Code 5243).  

When identified, the veteran's radiculopathy and other 
symptoms of disc disease have been characterized as mild.  
The recent examination described absent ankle reflexes and 
muscle spasm, but only mild weakness, and noted normal muscle 
tone on neurologic examination.  The treatment records show 
rare radicular findings, and relatively infrequent treatment.

The evidence for the period subsequent to the adoption of the 
new rating criteria consists of the 2004 examination report.  
On the basis of that examination, the veteran had limitation 
of motion which would meet the criteria for a 10 percent 
evaluation under the general rating formula for diseases and 
injuries of the spine.  If that evaluation were combined with 
a 10 percent evaluation for mild paralysis, neuritis or 
neuralgia of the sciatic or peroneal nerve; his combined 
evaluation would not exceed the current 10 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Codes 8520-8530 (2003).

Under the regulations applicable to the period since 
September 26, 2003, the veteran is not entitled to a 
disability rating in excess of 20 percent.  His forward 
flexion is more than 30 degrees (65 degrees), and his 
thoracolumbar spine is not ankylosed (fixed in one position).  

The evidence does not demonstrate that the veteran's service-
connected disability produces such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Since May 2002, the veteran 
has been employed full-time as a telecommunication manager in 
a medical card system.  There have been no limitations to his 
job due to his low back disability, although during the past 
year he was absent from his job two to three times due to 
acute flare-ups of pain.  The low back disability has not 
required any periods of hospitalization.  Thus, a referral of 
this case to the Director of the VA Compensation and Pension 
Service for consideration of the application of an 
extraschedular rating for service-connected a low back 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2003), is not warranted.

This case is based on an appeal of a December 1992 RO 
decision, which granted the veteran service connection for a 
low back condition, effective from November 18, 1992.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected disability for separate periods of time, 
from November 18, 1992, to the present, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, the Board finds 
that the assignment of a staged rating is not warranted 
because the veteran's disability has not met the criteria for 
an evaluation in excess of 20 percent at any time since the 
effective date of service connection.

In view of the foregoing discussion, the veteran's appeal for 
an initial disability rating in excess of 20 percent for 
dorsolumbar paravertebral myositis scoliosis must be denied.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial disability rating in excess of 20 percent for 
dorsolumbar paravertebral myositis is denied. 




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



